Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s After Final Action filed June 27, 2022.  Claims 20, 25-27 and 29 have been amended.  Claims 20 and 22-39 are allowable.

Allowable Subject Matter
Claims 20 and 22-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art EP-2641483-A1 discloses a format device of a rod making machine.  The device comprises guiding bars and a driving device which sets the rod diameter by moving in a vertical direction shown in Fig. 4b.  This is distinguished from the present application which discloses, “at least one driving element for changing positions of the guiding bars in at least one of the filling material receiving section or the rod stabilizing section in a horizontal direction perpendicular to a longitudinal axis of the garniture channel to adjust a width of the garniture channel.”  The driving elements (44, 45, 48, 49, 50, and 51) shown in Fig. 14 of the instant application drive the guiding bars (31, 32, 39, and 40) in a horizontal direction with respect to the longitudinal axis of the garniture channel.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726